Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 11, 20 are independent.    File date is 9-17-2021.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of application 16/779,936, now Patent No. 11/151,524, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 1 - 20 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 26 of U.S. Patent No. 11,151,524.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 1, 11, 20 of the instant application (17/477,753) are almost the same as Patent (11,151,524) Claims 1, 14, 26.  Claim 1 of the 11,151,524 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 1, 11, 20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 17/477,753
Claim 1

Patent (11,151,524)
Claim 1
“determining, based on a projected number of payment requests expected to be received, an anticipated load event”
“determining, based on a projected number of payment requests expected to be received, an anticipated load event”
“identifying a first payment gateway to be impacted by the anticipated load event”
“identifying a first payment gateway to be impacted by the anticipated load event, wherein a merchant account is associated with the first payment gateway”
“identifying a second payment gateway”
“identifying, based on merchant parameters associated with the merchant account, a second payment gateway”
“during the anticipated load event, transmitting at least some payment requests to the second payment gateway instead of to the first payment gateway”
“during the anticipated load event, transmitting at least some payment requests to the second payment gateway instead of to the first payment gateway”



Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US PGPUB No. 20190306061) in view of Agarwal et al. (US PGPUB No. 20170214738).     	

Regarding Claim 1, 11, 20, Lesartre discloses a computer-implemented method of load balancing payment requests among payment gateways and a system for load balancing payment requests among payment gateways and a non-transitory computer-readable medium storing processor-executable instructions for load balancing payment requests among payment gateways by an e-commerce platform, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to perform operations, the method comprising: 
a)  determining, based on a projected number of payment requests expected to be received, an anticipated load event;  (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; include destination nodes for receiving transactions from source nodes and transmitting transaction responses to source nodes; ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time (projected number of requests exceeds a particular number) and/or any other indicator of network congestion at a destination node) and 
b)  identifying a first payment gateway to be impacted by the anticipated load event. (Lesartre ¶ 011, ll 1-11: source node assigned a rate for injecting traffic into network; when congestion (i.e. load event, exceed threshold) occurs at a destination node (i.e. first gateway), source node sending traffic to destination may be throttled to decreased injection rate to a lower rate)    

Lesartre does not explicitly disclose for c): identifying a second gateway, and for d): during an anticipated load event, transmitting at least some requests to a second gateway instead of to a first payment gateway. 
However, Agarwal discloses: 
c)  identifying a second payment gateway; and d) during the anticipated load event, transmitting at least some payment requests to the second payment gateway instead of to the first payment gateway. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers (i.e. requests sent to a gateway); includes load-balancing subcomponent that periodically and locally computes weights (i.e. a rank, a priority associated with requests) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for c): identifying a second gateway, and for d): during an anticipated load event, transmitting at least some requests to a second gateway instead of to a first payment gateway as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing systems for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26)     

Furthermore, for Claim 11, Lesartre discloses wherein a processor; and a memory storing computer-executable instructions that, when executed by the processor, are to cause the processor to perform operations. (Lesartre ¶ 023, ll 10-14: implemented in the form of executable instructions stored on a machine-readable storage medium; ¶ 039, ll 6-18: congestion manager implemented as a combination of hardware and software/firmware; implemented as logical circuitry, processing circuitry (i.e. CPU, processor executing instructions))     

Regarding Claim 2, Lesartre discloses the computer-implemented method of claim 1, wherein the projected number of payment requests expected to be received comprise a predicted number of requests expected over a future time period. (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; include destination nodes for receiving transactions from source nodes and transmitting transaction responses to source nodes; ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions (i.e. predicted number of requests over a time period) within a given time and/or any other indicator of network congestion at a destination node)    

Regarding Claims 3, 12, Lesartre discloses the computer-implemented method of claim 1 and the system of claim 11, wherein the anticipated load event is associated with a first merchant.  (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; destination nodes for receiving transactions (merchant type processing) from source nodes and transmitting transaction responses to source nodes (i.e. transactions: merchant type data processing); ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)  

Lesartre does not disclose identifying a second gateway based on a priority ranking of gateways associated. 
However, Agarwal discloses wherein identifying the second payment gateway includes identifying the second payment gateway based on a priority ranking of gateways associated with the first merchant. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers; includes load-balancing subcomponent that periodically and locally computes weights (i.e. a rank, a priority) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages (requests) for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for identifying a second gateway based on a priority ranking of gateways associated as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing system for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26)  

Regarding Claims 4, 13, Lesartre discloses the computer-implemented method of claim 3 and the system of claim 12, wherein the at least some payment requests include payment requests associated with the first merchant. (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; destination nodes for receiving transactions (i.e. transactions: merchant type processing) from source nodes and transmitting transaction responses to source nodes (merchant type data processing); ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)  

Lesartre does not explicitly disclose transmitting some payment requests associated with other merchants to a first gateway. 
However, Agarwal discloses wherein, during the anticipated load event, the method includes transmitting at least some payment requests associated with other merchants to the first payment gateway. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers; includes load-balancing subcomponent that periodically and locally computes weights (rank, priority) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for transmitting some requests associated with other merchants to a first gateway as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing system for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26)  

Regarding Claims 5, 14, Lesartre discloses the computer-implemented method of claim 3 and the system of claim 12, wherein the at least some payment requests include payment requests associated with merchants other than the first merchant, and wherein, during the anticipated load event, the method includes transmitting payment requests associated with the first merchant to the first payment gateway. (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; include destination nodes for receiving transactions from source nodes and transmitting transaction responses to source nodes; ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)    

Regarding Claims 6, 15, Lesartre discloses the computer-implemented method of claim 1 and the system of claim 11, wherein identifying the second payment gateway includes identifying one or more merchants having the first payment gateway as a primary gateway.  (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; destination nodes for receiving transactions (merchant type processing) from source nodes and transmitting transaction responses to source nodes (merchant type data processing); ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)  

Lesartre does not explicitly disclose transmitting payment requests to a second payment gateway. 
However, Agarwal discloses wherein the second payment gateway as a secondary gateway and transmitting includes transmitting payment requests associated with the one or more merchants to the second payment gateway. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers; includes load-balancing subcomponent that periodically and locally computes weights (rank, priority) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for transmitting payment requests to a second payment gateway as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing system for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26) 

Regarding Claims 7, 16, Lesartre discloses the computer-implemented method of claim 1 and the system of claim 11, including a payment type. (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; destination nodes for receiving transactions (merchant type processing) from source nodes and transmitting transaction responses to source nodes (merchant type data processing); ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)

Lesartre does not explicitly disclose transmitting includes selecting, from a set of received requests, requests for transmission to a second gateway instead of to a first gateway. 
However, Agarwal discloses wherein transmitting includes selecting, from a set of received payment requests, the at least some payment requests for transmission to the second payment gateway instead of to the first payment gateway, and wherein the selecting is based on a type. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers; includes load-balancing subcomponent that periodically and locally computes weights (rank, priority) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for transmitting includes selecting at least some requests for transmission to a second gateway instead of to a first gateway as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing system for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26)    

Regarding Claims 8, 17, Lesartre discloses the computer-implemented method of claim 1 and the system of claim 11, including merchant preferences. (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; destination nodes for receiving transactions (i.e. transactions: merchant type processing) from source nodes and transmitting transaction responses to source nodes (merchant type data processing); ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)  

Lesartre does not explicitly disclose transmitting includes selecting at least some requests for transmission to a second gateway instead of to a first gateway. 
However, Agarwal discloses wherein transmitting includes selecting, from a set of received payment requests, the at least some payment requests for transmission to the second payment gateway instead of to the first payment gateway, and wherein the selecting is based on preferences. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers; includes load-balancing subcomponent that periodically and locally computes weights (rank, priority) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for transmitting includes selecting at least some requests for transmission to a second gateway instead of to a first gateway as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing system for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26) 

Regarding Claims 9, 18, Lesartre discloses the computer-implemented method of claim 1 and the system of claim 11, including a product type associated with the payment requests. (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; destination nodes for receiving transactions (i.e. transactions: merchant type processing) from source nodes and transmitting transaction responses to source nodes (merchant type data processing); ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)

Lesartre does not explicitly disclose transmitting includes selecting, from a set of received requests, to a second gateway instead of to a first gateway.
However, Agarwal discloses wherein transmitting includes selecting, from a set of received payment requests, the at least some payment requests for transmission to the second payment gateway instead of to the first payment gateway, and wherein the selecting is based on preferences. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers; includes load-balancing subcomponent that periodically and locally computes weights (rank, priority) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for transmitting includes selecting, from a set of received requests, to a second gateway instead of to a first gateway as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing system for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26) 

Regarding Claims 10, 19, Lesartre discloses the computer-implemented method of claim 1 and the system of claim 11, wherein the anticipated load event is associated with a first merchant. (Lesartre ¶ 015, ll 1-10: source nodes include congestion managers having congestion management logic; destination nodes for receiving transactions (i.e. transactions: merchant type processing) from source nodes and transmitting transaction responses to source nodes (merchant type data processing); ¶ 012, ll 1-11: congestion event occurs due to a threshold network latency; where destination node exceeds a threshold number of received transactions within a given time and/or any other indicator of network congestion at a destination node)  

Lesartre does not explicitly disclose providing two or more candidate gateways other than a first gateway, and receiving, in response, a selection of a second gateway. 
However, Agarwal discloses wherein identifying the second payment gateway includes sending a notification to the first merchant providing two or more candidate payment gateways other than the first payment gateway, and receiving, in response, a selection of the second payment gateway. (Agarwal ¶ 004, ll 7-23: a load-balancing subcomponent that distributes communications connections initiated by remote client computers within distributed computer system in order to balance computational load applied to distributed computer system by remote client computers; includes load-balancing subcomponent that periodically and locally computes weights (rank, priority) for each computational node and redistributes client requests according to computed weights in order to enhance balancing of computational load applied to distributed computer system by remote client computers; Agarwal ¶ 085, ll 10-26: distribute request messages to other nodes; redistribution of request messages carried out by load-balancing subcomponents; consult load-balancing policies in order to determine to which of the n−1 other nodes to redistribute all or a subset of the queued messages for processing; node transmits sets of request messages to one or more of n−1 other computational nodes for processing according load-balancing policies and rules; set of request messages received for processing distributed to other computational nodes) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lesartre for providing two or more candidate gateways other than a first gateway, and receiving, in response, a selection of a second gateway as taught by Agarwal. One of ordinary skill in the art would have been motivated to employ the teachings of Agarwal for the benefits achieved from a system that load balances computing system processing by redistributing requests received from computing system for processing. (Agarwal ¶ 004, ll 7-23; ¶ 085, ll 10-26) 
    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F:  12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYUNG H SHIN/                                                                                       November 1, 2022Primary Examiner, Art Unit 2452